Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/660,148 filed on 10/22/2019.
Claims 1 – 28 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019, 10/25/2019, 06/30/2020 and 11/04/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 8, 10 – 19 and 21 – 28 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being by Tohme et al. (US 2016/0313114 A1). 

Regarding claim 1, Tohme discloses: “a motorized articulated arm coordinate measuring machine (AACMM) [see para: 0181; The triangulation scanner 2210 is configured for connection to an articulated arm CMM 100] comprising: 
a base [see para: 0007; The '582 patent discloses a 3D measuring system comprised of a manually-operated AACMM having a support base];
an arm portion having opposing first end and second end, the arm portion being rotationally coupled to the base, the arm portion including a plurality of connected arm segments [see para: 0051; The arm portion 104 comprises a first arm segment 106 coupled to a second arm segment 108 by a first grouping of bearing cartridges 110 (e.g., two bearing cartridges). A second grouping of bearing cartridges 112 (e.g., two bearing cartridges) couples the second arm segment 108 to the measurement probe housing 102. A third grouping of bearing cartridges 114 (e.g., three bearing cartridges) couples the first arm segment 106 to a base 116 located at the other end of the arm portion 104 of the AACMM 100], each arm segment including at least one position transducer for producing a position signal [see para: 0052; The encoder system (i.e., transducer) provides an indication of the position of the respective arm segments 106, 108 and corresponding bearing cartridge groupings 110, 112, 114 that all together provide an indication of the position of the probe 118 with respect to the base 116 (and, thus, the position of the object being measured by the AACMM 100 in a certain frame of reference—for example a local or global frame of reference)], each arm segment further including a motorized assembly operable to rotate about an axis [see para: 0113; The six-DOF scanner 2500 may be held by hand or mounted, for example, on a tripod, an instrument stand, a motorized carriage], the motorized assembly including either a motorized cartridge or an extended motorized assembly [see para: 0113; The six-DOF scanner 2500 may be held by hand or mounted, for example, on a tripod, an instrument stand, a motorized carriage]; 
a measurement probe coupled to the first end [see para: 0051; As shown in FIGS. 1A and 1B, the exemplary AACMM 100 may comprise a six or seven axis articulated measurement device having a probe end 401 that includes a measurement probe housing 102 coupled to an arm portion 104 of the AACMM 100 at one end]; and 
an electronic circuit [see para: 0058; AACMM 100 contains or houses an electronic circuit] operable to receive the position signal from the at least one position transducer and provide data corresponding to a position of the measurement probe [see para: 0164; A first portion of the light returning from the retroreflector travels to a distance meter in the laser tracker 4010 to determine a distance from the tracker to the retroreflector and a second portion of the light travels to a tracker position detector that generates an electrical position signal indicating the position of the beam of light on the retroreflector. In one mode of operation, the position detector provides the electrical signal to a control system that includes motors to steer the beam of light to keep it centered on the retroreflector, thereby enabling tracking of the retroreflector as it is moved], the electronic circuit further operable to direct movement the measurement probe [see para: 0052; The encoder system (i.e., transducer) provides an indication of the position of the respective arm segments 106, 108 and corresponding bearing cartridge groupings 110, 112, 114 that all together provide an indication of the position of the probe 118 with respect to the base 116 (and, thus, the position of the object being measured by the AACMM 100 in a certain frame of reference—for example a local or global frame of reference)].

Regarding claim 5, Tohme discloses: “wherein the at least one motorized assembly further includes a first rotary encoder operable to measure first angles and a second rotary encoder operable to measure second angles [see para: 0205; measuring with the tracker a first angle and a second angle of the beam of light. In a further embodiment, the first set of values is further based on the distance from the laser tracker to the retroreflector, the first angle, and the second angle].

Regarding claim 6, Tohme discloses: “wherein the at least one motorized assembly further includes a first pair of bearings and a second pair of bearings [see para: 0051; The arm portion 104 comprises a first arm segment 106 coupled to a second arm segment 108 by a first grouping of bearing cartridges 110 (e.g., two bearing cartridges). A second grouping of bearing cartridges 112 (e.g., two bearing cartridges) couples the second arm segment 108 to the measurement probe housing 102].

Regarding claim 7, Tohme discloses: “wherein the at least one motorized assembly is affixed to one of the plurality of connected arm segments, the at least one motorized cartridge causing either a swivel rotation or a hinge rotation of the arm segment [see para: 0056; The optical encoder system detects rotational (swivel) or transverse (hinge) movement of, e.g., each one of the arm segments 106, 108 about the corresponding axis and transmits a signal to an electronic data processing system within the AACMM 100 as described in more detail hereinafter].

Regarding claim 8, Tohme discloses: “wherein motion of the one of the plurality of connected arm segments is determined at least in part by a control system that adjusts the motor motion based at least in part on the first angles measured by the first rotary encoder and the second angles measured by the second rotary encoder [see para: 0184; The color camera 2218 may be used to assist in registering multiple 3D scans obtained by the scanner 2210 by identifying common target features and adjusting the pose of the multiple 3D scans to obtain the best match, for example by using mathematical optimization methods such as least-squares methods].
Regarding claim 10, Tohme discloses: “wherein motion of the arm segments is responsive to force applied to the arm segments [see para: 0051; The arm portion 104 comprises a first arm segment 106 coupled to a second arm segment 108 by a first grouping of bearing cartridges 110 (e.g., two bearing cartridges). A second grouping of bearing cartridges 112 (e.g., two bearing cartridges) couples the second arm segment 108 to the measurement probe housing 102. A third grouping of bearing cartridges 114 (e.g., three bearing cartridges) couples the first arm segment 106 to a base 116 located at the other end of the arm portion 104 of the AACMM 100].

Regarding claim 11, Tohme discloses: “wherein, in a first mode, an operator may manually move the arm segments to desired positions [see para: 0052; A portable AACMM 100 with six or seven axes of articulated movement (i.e., degrees of freedom) provides advantages in allowing the operator to position the probe 118 in a desired location within a 360° area about the base 116 while providing an arm portion 104 that may be easily handled by the operator. However, it should be appreciated that the illustration of an arm portion 104 having two arm segments 106, 108 is for exemplary purposes, and the claimed invention should not be so limited. An AACMM 100 may have any number of arm segments coupled together by bearing cartridges (and, thus, more or less than six or seven axes of articulated movement or degrees of freedom)].

Regarding claim 12, Tohme discloses: “wherein the arm segments remain stationary in their current positions in absence of the force applied by the operator or a command given by a processor to the control system [see para: 0179; For the case in which the scanner is held stationary, for example on a robot end effector or next to a moving conveyor belt, the flat bottom triangulation scanner 2100B may be used. For the case in which a linear encoder provides the scanner 2100B with timing signals from an linear encoder, the scanner 2100B with no additional accessories as shown in FIG. 21B, provides a convenient configuration. For the case in which the scanner is mounted on a robot arm that provides only low accuracy information on its movements, the embodiment of FIG. 21C in which a six-DOF tracker target accessory 1900 is attached through an interface 426 provides a way to transfer the high accuracy of a six-DOF laser tracker measurement to the measurements made by the scanner 2100B in FIG. 21C].

Regarding claim 13, Tohme discloses: “wherein, in a mode of operation of the motorized AACMM, the operator trains the motorized AACMM to move the arm segments in a prescribed path by moving the arm segments in the prescribed path [see para: 0166; A preliminary step in the methods described below is to obtain a common frame of reference for the scanner 500 and six-DOF tracker target assembly 1900. Such a preliminary step may be carried out at the manufacturer's factory or by the operator by performing procedures prescribed by the manufacturer. The common frame of reference can be obtained, for example, by viewing common features with the scanner 500 and camera assembly 1900, and then performing a least-squares optimization procedure to match the observed features. Such methods are well known in the art and are not discussed further].

Regarding claim 14, Tohme discloses: “wherein, in response to an instruction given by the processor, the motorized AACMM moves the arm segments in the prescribed path and measures three-dimensional (3D) coordinates of a point on an object [see para: 0186; The perspective centers O1, O2 are points through which rays of light may be considered to travel, either to or from a point on an object. These rays of light either emerge from an illuminated projector pattern or impinge on a photosensitive array].

Regarding claim 15, Tohme discloses: “wherein the AACMM further measures three-dimensional (3D) coordinates of the point on an object in response to a command given by the processor [see para: 0186; The perspective centers O1, O2 are points through which rays of light may be considered to travel, either to or from a point on an object. These rays of light either emerge from an illuminated projector pattern or impinge on a photosensitive array. And see para: 0199; In accordance with an embodiment, a device for measuring three-dimensional (3D) coordinates of an object having a surface includes: a processor].

Regarding claim 16, Tohme discloses: “wherein the measurement probe is selected from a group consisting of hard-probe, a touch-trigger probe, and a scanning probe [see para: 0083; The LLP 500 provides for non-contact measurements of an object, typically in the same frame of reference as that of the hard probe 118 of the AACMM 100].

Regarding claim 17, Tohme discloses: “wherein the measurement probe includes a line scanner [see para: 0108; It is also known to use scanner 2500, which might be a line scanner or area scanner, with a six-DOF (degree-of-freedom) laser tracker 900 as shown in FIG. 14A].

Regarding claim 18, Tohme discloses: “wherein the measurement probe includes a stereo camera [see para: 0126; In an embodiment, the cameras 1750A, 1750B form a stereo camera pair].

Regarding claim 19, Tohme discloses: “wherein the measurement probe includes a distance meter [see para: 0112; The six-DOF tracker 900 measures the distance from the tracker 900 to scanner 2500 with a distance meter (not shown) in the tracker].

Regarding claim 21, Tohme discloses: “wherein the line scanner measures object color as well as three-dimensional (3D) coordinates [see para: 0103; In a method using coded patterns, different characters, different shapes, different thicknesses or sizes, or different colors, for example, may be used to provide distinctive elements, also known as coded elements or coded features. And see para: 0083; Further, the calculated three-dimensional coordinates of surface points provided by the scanner 500 are based on the known principles of triangulation].

Regarding claim 22, Tohme discloses: “wherein the measurement probe is a structured light scanner [see para: 0006; Another type of triangulation-based, non-contact device that includes a projector and a camera is an area scanner, also known as a structured-light scanner].

Regarding claim 23, Tohme discloses: “wherein the control system stops movement of the arm segments in response to the force that exceeds a specified desired limit [see para: 0078; The use of such relatively large size, square-thread and contoured surfaces allows for significant clamping force with minimal rotational torque. The coarse pitch of the threads of the cylinder 474 further allows the collar 438 to be tightened or loosened with minimal rotation].

Regarding claim 24, Tohme discloses: “wherein the motorized assembly is the motorized cartridge, the motorized cartridge being affixed within a receptacle, the receptacle being coupled to the one of the plurality of connected arm segments [see para: 0051; Also, the probe end 401 may include a measurement probe housing 102 that comprises the shaft of the seventh axis portion of the AACMM 100 (e.g., a cartridge containing an encoder system that determines movement of the measurement device, for example a probe 118, in the seventh axis of the AACMM 100). In this embodiment, the probe end 401 may rotate about an axis extending through the center of measurement probe housing 102. In use of the AACMM 100, the base 116 is typically affixed to a work surface].

Regarding claim 25, Tohme discloses: “wherein each of the plurality of connected arm segments is driven in a swivel rotation or a hinge rotation by the motorized cartridge or the extended motorized assembly, each motorized cartridge or motorized assembly including a motor, a rotary encoder, and a pair of bearings [see para: 0052; Each bearing cartridge within each bearing cartridge grouping 110, 112, 114 typically contains an encoder system (e.g., an optical angular encoder system). The encoder system (i.e., transducer) provides an indication of the position of the respective arm segments 106, 108 and corresponding bearing cartridge groupings 110, 112, 114 that all together provide an indication of the position of the probe 118 with respect to the base 116].

Regarding claim 26, Tohme discloses: “wherein the at least one motorized cartridge is coupled to a counterbalance spring[see para: 0052; Each bearing cartridge within each bearing cartridge grouping 110, 112, 114 typically contains an encoder system (e.g., an optical angular encoder system). The encoder system (i.e., transducer) provides an indication of the position of the respective arm segments 106, 108 and corresponding bearing cartridge groupings 110, 112, 114 that all together provide an indication of the position of the probe 118 with respect to the base 116].

Regarding claim 27, Tohme discloses: “wherein the action of at least one motorized cartridge receives a counterbalancing torque from a counterbalancing element selected from a group consisting of a hydraulic cylinder and a counterbalancing weight [see para: 0078; The probe housing 102 includes a collar 438 arranged co-axially on one end. The collar 438 includes a threaded portion that is movable between a first position (FIG. 5) and a second position (FIG. 7). By rotating the collar 438, the collar 438 may be used to secure or remove the device 400 without the need for external tools. Rotation of the collar 438 moves the collar 438 along a relatively coarse, square-threaded cylinder 474. The use of such relatively large size, square-thread and contoured surfaces allows for significant clamping force with minimal rotational torque].

Regarding claim 28, Tohme discloses: “wherein the motorized assembly is the extended motorized assembly, the extended motorized assembly further including one of the arm segments [see para: 0051; The arm portion 104 comprises a first arm segment 106 coupled to a second arm segment 108 by a first grouping of bearing cartridges 110 (e.g., two bearing cartridges). A second grouping of bearing cartridges 112 (e.g., two bearing cartridges) couples the second arm segment 108 to the measurement probe housing 102. A third grouping of bearing cartridges 114 (e.g., three bearing cartridges) couples the first arm segment 106 to a base 116 located at the other end of the arm portion 104 of the AACMM 100].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 – 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tohme et al. (US 2016/0313114 A1) in view of Brassitos et al. (WO 2015188187 A1). 

Regarding claim 2, Tohme and Brassitos disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Tohme does not explicitly disclose: “wherein at least one motorized assembly includes a motor having a stator and a rotor”.
However, Brassitos, from the same or similar field of endeavor teaches: “wherein at least one motorized assembly includes a motor having a stator and a rotor [see para: 0065; motor rotor 407, ground 408, stator (motor coils) 409].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify three-dimensional (3D) scanner having two cameras and a projector is detachably coupled to a device disclosed by Tohme to add the teachings of Brassitos as above, in order to provide a means for or combining with rotor and stator inside the robotics arms [Brassitos see para: 0005].

Regarding claim 3, Tohme and Brassitos disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Tohme does not explicitly disclose: “wherein the at least one motorized assembly further includes an elastic element”.
However, Brassitos, from the same or similar field of endeavor teaches: “wherein the at least one motorized assembly further includes an elastic element [see para: 0009; This elastic element creates a low stiffness medium inside the transmission].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify three-dimensional (3D) scanner having two cameras and a projector is detachably coupled to a device disclosed by Tohme to add the teachings of Brassitos as above, in order to provide a means for combining with elastic element to the robotics arms [Brassitos see para: 0009].

Regarding claim 4, Tohme and Brassitos disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
Tohme does not explicitly disclose: “wherein the at least one motorized assembly further includes a gear assembly”.
However, Brassitos, from the same or similar field of endeavor teaches: “wherein the at least one motorized assembly further includes a gear assembly [see para: 0046; To reduce the size, cost, and manufacturing complexity of robotic actuators and other gearboxes, there is a need for an approach that both reduces the overall complexity of a gear assembly].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify three-dimensional (3D) scanner having two cameras and a projector is detachably coupled to a device disclosed by Tohme to add the teachings of Brassitos as above, in order to provide a means for combining gear assembly to the robotic arms [Brassitos see para: 0046].

Regarding claim 9, Tohme and Brassitos disclose all the limitation of claim 8 and are analyzed as previously discussed with respect to that claim.
Tohme does not explicitly disclose: “wherein the second angles are angles of rotation of the elastic element, the elastic element being driven by the gear assembly”.
However, Brassitos, from the same or similar field of endeavor teaches: “wherein the second angles are angles of rotation of the elastic element, the elastic element being driven by the gear assembly [see para: 0009; This elastic element creates a low stiffness medium inside the transmission, which deforms under load in a way similar to backlash. The elastic component also introduces instabilities under high gain feedback loops that further deteriorate the control system performance of the actuated joint. Additionally, Harmonic Drives are only transmission systems and require specialty motors to perform as actuators].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify three-dimensional (3D) scanner having two cameras and a projector is detachably coupled to a device disclosed by Tohme to add the teachings of Brassitos as above, in order to provide a means for combining with elastic element creates a low stiffness medium inside the transmission, which deforms under load in a way similar to backlash. The elastic component also introduces instabilities under high gain feedback loops that further deteriorate the control system performance of the actuated joint [Brassitos see para: 0009]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tohme et al. (US 2016/0313114 A1) in view of Wilson et al. (US 2015/0185000 A1). 

Regarding claim 20, Tohme disclose all the limitation of claim 17 and are analyzed as previously discussed with respect to that claim.
Tohme does not explicitly disclose: “wherein the line scanner includes a high dynamic range (HDR) mode”.
However, Wilson, from the same or similar field of endeavor teaches: “wherein the line scanner includes a high dynamic range (HDR) mode [see para: 0075; The laser line probe (“LLP”) in accordance with the aforementioned embodiments of FIGS. 10-11 may be utilized in embodiments of the present invention involving LLPs in particular (and line scanners in general) having increased high dynamic range (“HDR”) compared to existing LLPs. Similar to the LLP 500 of FIGS. 10-11, the LLP 500 in accordance with these increased HDR embodiments of the present invention may include a projector 508 and a camera 510 and may be connected with an AACMM 100 or similar device. In the alternative, the LLP 500 may be a standalone, hand-held type of device].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify three-dimensional (3D) scanner having two cameras and a projector is detachably coupled to a device disclosed by Tohme to add the teachings of Wilson as above, in order to provide a means for having HDR mode while scanning, as Wilson taught, FIGS. 10-11 involving LLPs in particular (and line scanners in general) having increased high dynamic range (“HDR”) compared to existing LLPs. Similar to the LLP 500 of FIGS. 10-11, the LLP 500 in accordance with these increased HDR e may include a projector 508 and a camera 510 and may be connected with an AACMM 100 or similar device. In the alternative, the LLP 500 may be a standalone, hand-held type of device [Wilson see para: 0075].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

See IDS forms. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486